Citation Nr: 0505715	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  00-18 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Evaluation of colitis, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from March 1988 to March 
1991, from March 1997 to December 1998  and from November 
2001 to July 2004.  The Department of Veterans Affairs (VA) 
received notice in August 2002 that the veteran was then 
serving on active duty.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a November 1999 
rating determination of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California.  The appeal 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on the veteran's part.


REMAND

The veteran filed his original claim in December 1998 and 
after service connection was granted in November 1999 with a 
10 percent rating assigned, he appealed VA's decision as to 
the 10 percent rating assigned.  Additionally, he submitted 
to the Board recent Navy service medical records which have 
not been considered by the RO.  His Navy service medical 
records which were received at the Board in August 2004 
should be considered by the RO in the first instance in 
conjunction with his claim.  Accordingly, the case is 
REMANDED to the agency of original jurisdiction (AOJ) for the 
following action:  

1.  The AOJ should determine whether all 
service medical records associated with 
service  from November 2001 to July 2004 
have been associated with the file.  

2.  The RO should consider in the first 
instance the veteran's service medical 
records which he submitted in August 
2004.

3.  The AOJ should review the veteran's 
VA Form 21-4138, dated April 24, 2000, 
wherein he reports treatment at a VA 
outpatient facility for gastrointestinal 
disturbance.  Such records should be 
requested and associated with the file 
if not already of record. 

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  If the 
veteran has or can obtain evidence, that evidence must be 
submitted by him.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

